Rule 424 (b) (3) Registration No. 333-177949 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee(1)(2) Senior Debt Securities Calculated in accordance with Rule 457(r) of the Securities Act of 1933. The amount in this column has been transmitted to the SEC in connection with the securities offered by means of this pricing supplement. TRADE DATE:May 2, 2012 PRICING SUPPLEMENT NO. 5ay 2, 2012 TO PROSPECTUS SUPPLEMENT DATED November 17, 2011 AND BASE PROSPECTUS DATED November 14, 2011 NATIONAL RURAL UTILITES COOPERATIVE FINANCE CORPORATION Medium-Term Notes, Series C Due Nine Months or More from Date of Issue Principal Amount: Issue Price: 100% of Principal Amount Original Issue Date: 05/7/2012 Maturity Date: 07/15/2013 Interest Rate: 1.24 % per annum Regular Record Dates: Each January 1 and July 1 Interest Payment Dates: Each January 15 and July 15 Redemption Date: None Agent's Commission: None Form of Note: Certificated (Book-Entry or Certificated) Other Terms: None Medium-Term Notes, Series C, may be issued by the Company in an unlimited aggregate principal amount.
